Citation Nr: 0216023	
Decision Date: 11/08/02    Archive Date: 11/14/02

DOCKET NO.  98-03 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for bilateral pes planus with plantar fasciitis.

2.  Entitlement to an initial disability rating higher than 
10 percent for status post right foot surgery with residual 
right first metatarsophalangeal joint strain.

3.  Entitlement to a compensable initial disability rating 
for numbness of the left side of the tongue with decreased 
facial articulation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from August 1987 to August 
1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 1997 and June 
1998 by the Department of Veterans Affairs (VA) Oakland, 
California, Regional Office (RO).  In the September 1997 
decision, the RO assigned a 10 percent initial rating for pes 
planus with plantar fasciitis, assigned a noncompensable 
initial rating for status post right foot surgery with 
residual right first metatarsophalangeal joint strain, and 
assigned a noncompensable initial rating for numbness of the 
left side of the tongue with decreased facial articulation 
and speech.  Subsequently, in the June 1998 decision, the RO 
increased the initial rating for the status post right foot 
surgery from noncompensable to 10 percent.  The issue of 
entitlement to a higher rating is still considered to be on 
appeal as the veteran has not withdrawn it.  A claimant will 
generally be presumed in such cases to be seeking the maximum 
benefit allowed by law and regulation.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Board notes that the appeal for higher evaluations arises 
from the initial rating decision which established service 
connection for the disabilities and assigned the initial 
disability evaluations.  Therefore, the entire rating period 
is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The issues have been characterized 
accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The bilateral pes planus with plantar fasciitis is not 
severe in degree, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indications of swelling on use, and 
characteristic callosities.

3.  The status post right foot surgery with residual right 
first metatarsophalangeal joint strain has not resulted in an 
injury which is more than moderate in degree.

4.  The numbness of the left side of the tongue with 
decreased facial articulation has resulted in moderate 
incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for bilateral pes planus with plantar fasciitis 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2002).

2.  The criteria for an initial disability rating higher than 
10 percent for status post right foot surgery with residual 
right first metatarsophalangeal joint strain are not met.  
38 U.S.C.A. §§ 1151 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5279, 5280, 5281, 5283, 5284 
(2002).

3.  The criteria for a 10 percent initial disability rating 
for numbness of the left side of the tongue with decreased 
facial articulation are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.31, 4.124a, Diagnostic Code 8212 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(now codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The 
basic elements for establishing entitlement to higher ratings 
have remained unchanged despite the change in the law with 
respect to duty to assist and notification requirements.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO obtained all relevant evidence identified 
by the veteran.  The veteran has declined the opportunity to 
have a hearing on two occasions by failing to appear for such 
hearings.  He was afforded two VA examinations, and failed to 
appear for another examination.  When a veteran fails to 
appear for an examination scheduled in connection with an 
original claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R. § 3.655.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To An Initial Disability Rating Higher Than 
10 Percent
 For Bilateral Pes Planus With Plantar Fasciitis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from a service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 
noncompensable rating is warranted where bilateral pes planus 
is mild in degree, with symptoms relieved by a built up shoe 
or an arch support.  A 10 percent rating is warranted where 
the disorder is moderate in degree, with weight bearing line 
over or medial to the great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  

A 30 percent rating is warranted for bilateral pes planus 
which is severe in degree, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indications of swelling on use, and 
characteristic callosities.  A 50 percent rating is warranted 
for pes planus which is pronounced in degree, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59.

The evidence pertaining to the pes planus and the post 
surgical right foot disorder will be summarized together as 
the disorders are closely related.  The report of a general 
medical examination conducted by the VA in June 1997 shows 
that in 1995 the veteran had right foot surgery in which a 
bone spur was removed from the first metatarsophalangeal 
joint of the right foot.  Postoperatively, he continued to 
complain of a problem in the right foot.  The pain was 
moderate and was exacerbated by prolonged weight bearing or 
walking.  When exacerbated, the pain was severe and he had to 
stop whatever activity he was doing and rest for several 
hours before the pain was relieved.  However, with normal 
daily ambulation and walking, it was not affected.  It was 
also noted that in 1990 the veteran began having pes planus.  
He did complain of pain over the plantar fascia of both feet 
with prolonged standing and walking.  Symptoms were relieved 
with a few hours of rest.

On physical examination, the right foot had a two inch scar 
over the right first metatarsophalangeal joint.  The joint 
area itself was slightly swollen and moderately tender, and 
there was a 5 degree valgus deformity.  The range of motion 
was to 30 degrees of plantar flexion and 30 degrees of 
dorsiflexion.  Examination of both feet showed a complete 
loss of the longitudinal arch with weight bearing.  There was 
mild tenderness over the plantar fascia.  He had a normal 
gait.  The pertinent diagnoses were status post right foot 
surgery with residual right first metatarsophalangeal joint 
strain; and pes planus with plantar fasciitis.  Foot X-rays 
showed a small right plantar heel spur, and a very small left 
plantar heel spur.  There was minor DJD of the 1st MTP's and 
evidence of prior surgery involving the right 1st metatarsal. 

In his substantive appeal statement the veteran said that in 
his job as a machinist, after standing for three hours, he 
must stop and elevate his foot for a minimum of 20 minutes, 
and must do so again 15 minutes every subsequent hour.  He 
also stated that he is no longer able to run or ride a 
bicycle.  

A letter dated in February 1998 from James K. Boccio, a 
podiatrist, shows that the veteran had been seen in his 
office in December 1997.  He presented with complaints of 
pain in his right great toe area and fallen arches.  He had a 
history of surgery to the first metatarsophalangeal joint in 
service in 1996.  The veteran felt that his symptoms had not 
improved since the surgery, and in fact, had increased.  He 
was currently unable to run without discomfort and running 
caused the pain to increase to the point where he was unable 
to continue.  This had prevented him from performing well in 
physical fitness tests.  The veteran recounted that prior to 
surgery he ran and bicycled on a regular basis, but had not 
been able to do so since surgery.  

On examination, he had a prior bunionectomy/ostectomy of the 
right first metatarsophalangeal joint with hallux abductus of 
approximately 20 degrees on the right and 10 degrees on the 
left.  His range of motion of the first metatarsophalangeal 
joint was 50 degrees dorsiflexion and 15 degrees plantar 
flexion on the right.  On the left, he had 70 degrees of 
dorsiflexion and 30 degrees of plantar flexion.  His tendons 
were 5+/5 in strength and the remaining range of motion of 
the lower extremity joints was symmetric without crepitation 
or pain.  He had a well healed dorsal medial scar of the 
right first metatarsophalangeal joint approximately 4-5 
centimeters in length.  Biomechanically, he had a pes 
planovalgus and functions fully pronated.  

It was further noted that the veteran initially presented 
with polypropylene devices without heel posts and the right 
first metatarsal head cut out.  This offered him minimal 
control in gait.  Neurologically, he had some dysthesia 
associated with the scar on the right first 
metatarsophalangeal joint.  X-rays revealed a dorsal and 
medial prominence and removal of the first metatarsal head of 
the right foot.  The joint surface was somewhat irregular 
with degenerative joint disease.  

The impression was that the veteran had a 
bunionectomy/ostectomy of the first metatarsophalangeal joint 
of the right foot most likely for hallux limitus and 
degenerative arthritis.  His arthritic symptoms had increased 
since surgery, as the degenerative joint was now more mobile 
and irritated the eroded surfaces.  The veteran was fitted 
for an orthotic which he had been using.  He had not been 
seen for follow up at any time.  His condition would 
definitely limit his physical activities as far as running, 
jumping, swatting or any prolonged weight bearing on the 
right foot.  It was also noted that he may require an 
arthrodesis of this area to allow pain free ambulation.  

The report of a scars examination conducted by the VA in 
February 1998 shows that the veteran stated that he underwent 
a bunionectomy in service in the Spring of 1996.  He said 
that he continued to have pain in the joint, particularly 
with prolonged standing for which he took ibuprofen.  He also 
used orthotics in his shoes.  He denied any symptoms from the 
scar itself.  On physical examination, the veteran walked 
with a right leg limp.  Examination of the right foot showed 
the presence over the first right metatarsophalangeal joint 
of a 5 centimeter by 7 millimeter, non-tender, non-adherent 
and non-depressed surgical scar.  The ranges of motion of the 
right great toe were metatarsophalangeal dorsiflexion to 25 
degrees, and plantar flexion to 20 degrees.  The range of 
motion of the interphalangeal joint was full extension to 80 
degrees.  The diagnosis was status postop right great toe 
(bunionectomy) with non-tender, non-painful scar.  An X-ray 
of the right foot was interpreted as showing status post 
bunionectomy, otherwise negative right foot.  

Based on the foregoing evidence, the Board finds that the 
bilateral pes planus is not shown to be severe in degree, 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  Such findings are not noted in any of the 
medical evidence.  The severity of the disorder more nearly 
approximates being moderate in degree, with weight bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet.  
Also, the disorder does not appear to have changed 
significantly during this initial rating period so as to 
warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, the Board concludes 
that the criteria for an initial disability rating higher 
than 10 percent for bilateral pes planus with plantar 
fasciitis are not met.

II.  Entitlement To An Initial Disability Rating Higher Than 
10 Percent For
 Status Post Right Foot Surgery With Residual Right First
 Metatarsophalangeal Joint Strain.

The RO has rated the veteran's metatarsalgia of the feet 
under 38 C.F.R. § 4.71a, Diagnostic Code 5281, which provides 
that unilateral hallux rigidus which is severe may be rated 
by analogy to hallux valgus.  Under Diagnostic Code 5280, a 
10 percent rating may be assigned for unilateral hallux 
valgus if the disorder has been operated with resection of 
the metatarsal head, or if the disorder is severe and 
equivalent to amputation of the great toe. 

To warrant a rating higher than 10 percent, the evidence 
would have to show that the disorder meets the criteria for a 
higher rating under an alternative diagnostic code.  In this 
regard, the Board notes that Diagnostic Code 5279, provides 
for a 10 percent rating for unilateral or bilateral anterior 
metatarsalgia, but that diagnostic code does not provide for 
a rating higher than 10 percent. 

Under Diagnostic Code 5283, a 10 percent rating may be 
assigned for malunion or nonunion of the tarsal or metatarsal 
bones which is moderate in degree.  A 20 percent rating is 
warranted if the disorder is moderately severe in degree.  A 
30 percent rating is warranted if the disorder is severe in 
degree.  The evidence, however, does not reflect the presence 
of malunion or nonunion of those bones.  

Finally, a foot injury may potentially be rated under 
Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is warranted for an injury which is moderate 
in degree.  A 20 percent rating is warranted for a moderately 
severe injury.  A 30 percent rating is warranted for a severe 
injury.  A 40 percent rating may be assigned if there is 
actual loss of use of the foot.   

The evidence pertaining to the veteran's right foot 
disability is summarized above in the discussion of the 
rating for the pes planus.  After considering all of the 
evidence, the Board finds no basis for assigning a higher 
evaluation for the veteran's status post right foot surgery 
with residual right first metatarsophalangeal joint strain 
than that assigned by the RO.  It is clear from the record 
that the veteran's right foot disorder is productive of pain 
and tenderness of the great toe area.  However, the record 
simply does not reflect that the veteran's foot disorder is 
productive of symptomatology analogous to malunion or 
nonunion of the tarsal or metatarsal bones, or moderately-
severe injury of the foot.  Such findings are not reflected 
in the recent VA examination report or in the letter from the 
private podiatrist.  The Board believes that the foot pain 
described by the veteran is within the realm of 
symptomatology contemplated by the currently assigned 10 
percent rating.  Also, the disorder does not appear to have 
changed significantly during this initial rating period so as 
to warrant a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  Accordingly, the Board concludes 
that the criteria for a disability rating higher than 10 
percent for status post right foot surgery with residual 
right first metatarsophalangeal joint strain are not met.

III.  Entitlement To A Compensable Initial Disability Rating 
For Numbness Of The Left Side Of The Tongue With Decreased 
Facial Articulation.

The veteran's tongue disability may be rated under  
Diagnostic Code 8212.  This code pertains to paralysis of the 
twelfth (hypoglossal) cranial nerve.  The hypoglossal nerve 
passes through the hypoglossal canal to the tongue.  It's 
modality is motor.  See Dorland's Illustrated Medical 
Dictionary, 27th edition, p. 1121 (1988).  

Evaluations under Diagnostic Code 8212 are dependent upon the 
relevant degree of loss of motor function of the tongue.  A 
10 percent rating is warranted if there is moderate 
incomplete paralysis.  A 30 percent evaluation under this 
code is warranted for severe incomplete paralysis, and a 50 
percent rating contemplates complete paralysis.

A note associated with 38 C.F.R. § 4.124a states that the 
term ``incomplete paralysis,'' with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board has considered the full history of the veteran's 
service-connected nerve disorder.  A service medical record 
dated in October 1992 shows that the veteran reported that 
his wisdom teeth were causing pain.  A record dated in 
November 1992 shows that the veteran underwent extraction of 
teeth numbers 1, 16, 17, and 32.  A record dated later in 
November 1992 shows that he said that he was doing fine but 
his tongue was numb on the left side.  The assessment was 
left tongue paresthesia.  It was noted that there had been 
trauma to the nerve.  Similarly, a dental record dated in 
February 1993 shows that the veteran's tongue was numb post 
surgery.  

The report of a general medical examination conducted by the 
VA in June 1997 shows that the veteran reported that in 1992 
he had his wisdom teeth extracted.  Since that time, he had 
experienced numbness on the left side of his tongue.  This 
had impaired his speech causing slurring in his speech, a 
decrease in his speech, and causing him to have to focus on 
articulating his words in order to avoid slurring.  He also 
bit his tongue periodically.  He denied any problems eating.  
On physical examination, there was numbness on the left side 
of the tongue with decreased facial articulation.  

After reviewing all of the evidence of record, the Board 
finds that the numbness of the left side of the tongue with 
decreased facial articulation has resulted in moderate 
incomplete paralysis.  The Board further finds, however, that 
severe incomplete paralysis is not shown.  The evidence 
reflects that there is no impairment other than a partial 
sensory loss and impairment of the functions of the tongue in 
speaking, but not in eating.  The disorder is not productive 
of neuralgia type pain.  Also, the disorder does not appear 
to have changed significantly during this initial rating 
period so as to warrant a staged rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126-127 (1999).  Accordingly, the 
Board concludes that the schedular criteria for a 10 percent 
initial disability rating, but no higher, for numbness of the 
left side of the tongue with decreased facial articulation 
are met.



IV.  Extraschedular

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disabilities have not required 
frequent hospitalizations.  With respect to whether there is 
evidence of marked interference with employment, the Boards 
notes that the veteran has indicated that his service-
connected disorders of the feet require him to take breaks 
during the day to elevate his foot, but he has not indicated 
that the disorders cause him to miss entire days from work on 
a regular basis.  In summary, the Board does not find that 
the veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).





ORDER

1.  Entitlement to an initial disability rating higher than 
10 percent for bilateral pes planus with plantar fasciitis is 
denied.

2.  Entitlement to an initial disability rating higher than 
10 percent for status post right foot surgery with residual 
right first metatarsophalangeal joint strain is denied.

3.  A 10 percent initial disability rating for numbness of 
the left side of the tongue with decreased facial 
articulation is granted, subject to the law and regulations 
applicable to the payment of monetary benefits.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

